Title: To James Madison from Philip Filicchy, 8 June 1801 (Abstract)
From: Filicchy, Philip
To: Madison, James


8 June 1801, Leghorn. Encloses copy of his last letter, 14 Feb. 1799, and requests an answer to it. Expenses for relief of distressed seamen in the last two years he served as consul were about $300, as he maintained many at the hospital.
 

   
   RC and enclosure (DNA: RG 59, CD, Leghorn, vol. 1). RC 1 p.; docketed by Wagner. Enclosure 1 p.; docketed by Wagner as received 29 Sept. 1801. Filicchy, who had served as U.S. consul at Leghorn since 1794, was replaced by Appleton in 1798 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:165, 260).



   
   A full transcription of this document has been added to the digital edition.

